ORDER
PER CURIAM.
Kenneth Roberts (Defendant) appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of two counts of forcible sodomy with a deadly weapon, two counts of assault in the first degree, two counts of armed criminal action, and one count of felonious restraint. Defendant claims that the trial court erred in: (1) overruling his motion for improper joinder and failing to sever counts; (2) failing to conduct an independent inquiry into a ven-ireperson’s bias; and (3) denying his mo*829tion for judgment of acquittal on double jeopardy grounds.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).